DETAILED ACTION
This communication is in response to applicant’s response filed under 37 C.F.R. §1.111, dated November 9. 2020 in response to a non-final office action. Claims 1, 5, 9 and 13 have been amended, no claims have been cancelled, and no new claims are added.  Claims 1-16 are subject to examination and have been examined.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection.		

Examiner Notes
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Korea on 2/7/2017.  It is noted, however, that applicant has not filed a certified copy of the Korean Patent Application No. 10-2017-0016830 as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Throughout the text below the Applicant's claim citations are shown in italics whereas the examiner's interpretation and prior art citations are shown in bold.

Claims 1, 3-5, 7-9, 11-13, and 15-16,  are hereby rejected under 35 U.S.C. 103 as being unpatentable over Miki et al. (hereafter Miki) US Patent Publication 2012/0163334 A1 in view of Hwang, et al. (hereafter Hwang) US Patent Publication 2019/0007959 A1, and in further view of Wu, et al. (hereafter Wu) US Patent Publication 2015/0365965 A1

Regarding Claim 1, Miki teaches A method performed by a terminal (mobile terminal apparatus 10) in a wireless communication system, the method comprising: receiving, from a base station (base station 20), downlink control information (DCI) scheduling a physical downlink shared channel (PDSCH) transmission, (Miki: [0094] "when the radio base station 20 assigns different component carriers to the PDSCH and the PDCCH in transmitting user data to the mobile terminal apparatus 10, the DCI structure transmitted on the PDCCH..."),
the DCI including first information (new data indicator) indicating whether the PDSCH transmission is a new transmission or a retransmission and second information (HARQ process number) associated with a hybrid automatic repeat request (HARQ) combining;  (Miki: [0051] "FIG. 4(B) a preferable DCI configuration in transmitting a PDSCH and the PDCCH that is control information of the PDSCH with different component carriers. The DC1 configuration defined in the LTE system (release-8) is provided with resource block allocation information for each terminal,...an HARQ process number indicative of corresponding memory in combining first transmission and retransmitted packet, new data indicator to distinguish between new data and retransmission data");
Miki teaches the terminal receiving a DCI from the base station which includes an NDI and HARQ process number, but does not explicitly teach receiving, from the base station, the PDSCH transmission based on the DCI, the PDSCH transmission including at least one code block (CB) among a plurality of CBs included in a transport block (TB); and decoding the received at least one CB based on the first information and the second information.
However, Hwang does teach receiving, from the base station, the PDSCH transmission based on the DCI, the PDSCH transmission including at least one code block (CB) among a plurality of CBs included in a transport block (TB);  (Hwang: [0033, Fig. 3] "the UE may acquire more detailed system information by receiving a physical downlink control channel (PDCCH) and receiving a physical downlink shared channel (PDSCH) based on information carried on the PDCCH (S302)", and [0054] "the number of code blocks (CBs) or transport blocks (TBs) configuring the PDSCH may be flexibly changed and a transmission mode (TM) for transmitting the PDSCH may be flexibly changed");
and decoding the received at least one CB based on the first information (NDI) and the second information (HARQ process),  (Hwang: [007] "The first DCI may further include an indicator indicating whether the second DCI includes information on CB group level scheduling and/or TB group level scheduling (or single TB level scheduling) or not. Alternatively, a second DCI field size may be determined according to the HARQ process of the TB level DCI and the NDI combination. For example, when the NDI is not toggled in the first DCI, CB level retransmission may be scheduled in the second DCI for the corresponding TB").
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method of Miki to include the teachings of Hwang in order to (Hwang: [0078, 0033]).
The combination of Miki and Hwang does not explicitly teach wherein, in case that the first information indicates that the PDSCH transmission is the retransmission and the second information is a first value, earlier received same CBs are combinable with the received at least one CB.
However, Wu does teach wherein, in case that the first information (NDI) indicates that the PDSCH transmission is the retransmission and the second information (HARQ process) is a first value, earlier received same CBs (first transmission data) are combinable with the received at least one CB (retransmission data).  (Wu: [0005] "For the asynchronous DL HARQ, the ID of a user equipment (UE) DL HARQ process should be informed in downlink control information (DCI). The UE can correctly combine the retransmission data with the first transmission data. The interval between the first transmission and the retransmission of the DL HARQ is not fixed, but the interval between the DL HARQ-ACK and the corresponding physical downlink shared channel ( PDSCH) should follow a fixed interval").
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the combination of Miki and Hwang to include the teachings of Wu in order to soft combine a PDSCH retransmission with previous transmissions using NDI and the HARQ process number (Wu: [0007]).

Regarding Claim 3, The method of claim 1, the combination of Miki, Hwang, and Wu teaches wherein the PDSCH transmission is a retransmission for an initial transmission of the TB, and wherein the received at least one CB and the earlier received same CBs are identified from the plurality of CBs in the TB, based on third information included in the DCI.  Hwang: [0085] "The content configuration and size of the second DCI may be changed according to the PDSCH or PUSCH transmission method (e.g., the number of TBs, the TM and/or the precoding information, whether initial transmission or retransmission is performed", and [0121] "a field indicating whether the PDSCH and/or the PUSCH scheduled by DCI includes all TBs or some CBGs for a specific TB or TB set may be included. According to the field value, automatic change of several DCI field combinations may be considered. For example, if TB based scheduling is indicated, since both initial transmission and retransmission may be regarded as being possible in the HARQ process, the DCI may include a HARQ process number, redundancy version (RV), ND and/or modulation and coding scheme (MCS)").
The rational and motivation for adding this teaching of Hwang is the same as for Claim 1.

Regarding Claim 4, The method of claim 1, the combination of Miki, Hwang, and Wu teaches wherein the second information (HARQ process number) includes one bit (as known in the art, all numbers include one or more bits), and wherein the second information is included in the DCI (Miki: [0051]) based on a higher layer configuration. (Miki: [0126, Fig. 24] "In the case of notifying each mobile terminal apparatus 10 individually, it is preferable that the notification [via DCI] is made through the radio resource control (RRC) signaling procedure of layer 3").

Regarding Claim 5, Miki teaches A method performed by a base station (base station 20) in a wireless communication system, the method comprising: transmitting, to a terminal (mobile terminal apparatus 10), downlink control information (DCI) scheduling a physical downlink shared channel (PDSCH) transmission,  (Miki: [0094] "when the radio base station 20 assigns different component carriers to the PDSCH and the PDCCH in transmitting user data to the mobile terminal apparatus 10, the DCI structure transmitted on the PDCCH..."),
the DCI including first information (new data indicator) indicating whether the PDSCH transmission is a new transmission or a retransmission and second information (HARQ process number) associated with a hybrid automatic repeat request (HARQ) combining;  (Miki: [0051] "FIG. 4(B) a preferable DCI configuration in transmitting a PDSCH and the PDCCH that is control information of the PDSCH with different component carriers. The DC1 configuration defined in the LTE system (release-8) is provided with resource block allocation information for each terminal,...an HARQ process number indicative of corresponding memory in combining first transmission and retransmitted packet, new data indicator to distinguish between new data and retransmission data");
Miki teaches the base station transmitting a DCI to the terminal which includes an NDI and HARQ process number, but does not explicitly teach and transmitting, to the terminal, the PDSCH transmission based on the DCI, the PDSCH transmission including at least one code block (CB) among a plurality of CBs included in a transport block (TB), wherein the transmitted at least one CB is decoded based on the first information and the second information.
However, Hwang does teach and transmitting, to the terminal, the PDSCH transmission based on the DCI, the PDSCH transmission including at least one code block (CB) among a plurality of CBs included in a transport block (TB);  (Hwang: [0033, Fig. 3] "the UE may acquire more detailed system information by receiving a physical downlink control channel (PDCCH) and receiving a physical downlink shared channel (PDSCH) based on information carried on the PDCCH (S302)", and [0054] "the number of code blocks (CBs) or transport blocks (TBs) configuring the PDSCH may be flexibly changed and a transmission mode (TM) for transmitting the PDSCH may be flexibly changed"),
wherein the transmitted at least one CB is decoded based on the first information (NDI) and the second information (HARQ process),  (Hwang: [007] "The first DCI may further include an indicator indicating whether the second DCI includes information on CB group level scheduling and/or TB group level scheduling (or single TB level scheduling) or not. Alternatively, a second DCI field size may be determined according to the HARQ process of the TB level DCI and the NDI combination. For example, when the NDI is not toggled in the first DCI, CB level retransmission may be scheduled in the second DCI for the corresponding TB").
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method of Miki to include the teachings of Hwang in order to receive a PDSCH transmission based on the DCI which includes at least one code block of a plurality of CBs included in a transport block (TB) to decode the code block(s) based on the NDI and HARQ process number (Hwang: [0078, 0033]).
The combination of Miki and Hwang does not explicitly teach and wherein, in case that the first information indicates that the PDSCH transmission is the retransmission and the second information is a first value, earlier received same CBs are combinable with the received at least one CB.
However, Wu does teach and wherein, in case that the first information (NDI) indicates that the PDSCH transmission is the retransmission and the second information (HARQ process) is a first value, earlier received same CBs (first transmission data) are combinable with the received at least one CB (retransmission data).  (Wu: [0005] "For the asynchronous DL HARQ, the ID of a user equipment (UE) DL HARQ process should be informed in downlink control information (DCI). The UE can correctly combine the retransmission data with the first transmission data. The interval between the first transmission and the retransmission of the DL HARQ is not fixed, but the interval between the DL HARQ-ACK and the corresponding physical downlink shared channel ( PDSCH) should follow a fixed interval").
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the combination of Miki and Hwang to include the teachings of Wu (Wu: [0007]).

Regarding claims 7-8, they are substantially the same as claims 3-4. As such, claims 7-8 are rejected under the same reasoning as claims 3-4.

Regarding Claim 9, Miki teaches A terminal (mobile terminal apparatus 10) in a wireless communication system, the terminal comprising: a transceiver (Fig. 13, 103) configured to transmit and receive a signal; and a controller (Fig. 13, 105) configured to: receive, from a base station (base station 20), downlink control information (DCI) scheduling a physical downlink shared channel (PDSCH) transmission, (Miki: [0094] "when the radio base station 20 assigns different component carriers to the PDSCH and the PDCCH in transmitting user data to the mobile terminal apparatus 10, the DCI structure transmitted on the PDCCH..."),
the DCI including first information (new data indicator) indicating whether the PDSCH transmission is a new transmission or a retransmission and second information (HARQ process number) associated with a hybrid automatic repeat request (HARQ) combining;  (Miki: [0051] "FIG. 4(B) a preferable DCI configuration in transmitting a PDSCH and the PDCCH that is control information of the PDSCH with different component carriers. The DC1 configuration defined in the LTE system (release-8) is provided with resource block allocation information for each terminal,...an HARQ process number indicative of corresponding memory in combining first transmission and retransmitted packet, new data indicator to distinguish between new data and retransmission data");
Miki teaches the terminal receiving a DCI from the base station which includes an NDI and HARQ process number, but does not explicitly teach receive, from the base station, the PDSCH transmission based on the DCI, the PDSCH transmission including at least one code block (CB) among a plurality of CBs included in a transport block (TB); and decode the received at least one CB based on the first information and the second information.
However, Hwang does teach receive, from the base station, the PDSCH transmission based on the DCI, the PDSCH transmission including at least one code block (CB) among a plurality of CBs included in a transport block (TB);  (Hwang: [0033, Fig. 3] "the UE may acquire more detailed system information by receiving a physical downlink control channel (PDCCH) and receiving a physical downlink shared channel (PDSCH) based on information carried on the PDCCH (S302)", and [0054] "the number of code blocks (CBs) or transport blocks (TBs) configuring the PDSCH may be flexibly changed and a transmission mode (TM) for transmitting the PDSCH may be flexibly changed");
and decode the received at least one CB based on the first information (NDI) and the second information (HARQ process),  (Hwang: [007] "The first DCI may further include an indicator indicating whether the second DCI includes information on CB group level scheduling and/or TB group level scheduling (or single TB level scheduling) or not. Alternatively, a second DCI field size may be determined according to the HARQ process of the TB level DCI and the NDI combination. For example, when the NDI is not toggled in the first DCI, CB level retransmission may be scheduled in the second DCI for the corresponding TB").
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method of Miki to include the teachings of Hwang in order to receive a PDSCH transmission based on the DCI which includes at least one code block of a plurality of CBs included in a transport block (TB) to decode the code block(s) based on the NDI and HARQ process number (Hwang: [0078, 0033]).
wherein, in case that the first information indicates that the PDSCH transmission is the retransmission and the second information is a first value, earlier received same CBs are combinable with the received at least one CB.
However, Wu does teach wherein, in case that the first information (NDI) indicates that the PDSCH transmission is the retransmission and the second information (HARQ process) is a first value, earlier received same CBs (first transmission data) are combinable with the received at least one CB (retransmission data).  (Wu: [0005] "For the asynchronous DL HARQ, the ID of a user equipment (UE) DL HARQ process should be informed in downlink control information (DCI). The UE can correctly combine the retransmission data with the first transmission data. The interval between the first transmission and the retransmission of the DL HARQ is not fixed, but the interval between the DL HARQ-ACK and the corresponding physical downlink shared channel ( PDSCH) should follow a fixed interval").
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the combination of Miki and Hwang to include the teachings of Wu in order to soft combine a PDSCH retransmission with previous transmissions using NDI and the HARQ process number (Wu: [0007]).

Regarding claims 11-12, they are substantially the same as claims 3-4. As such, claims 11-12 are rejected under the same reasoning as claims 3-4.

Regarding Claim 13, Miki teaches A base station  (base station 20) in a wireless communication system, the base station comprising: a transceiver (Fig. 7, 203) configured to transmit and receive a signal; and a controller (Fig. 7, 205)  configured to: transmit,  to a terminal (mobile terminal apparatus 10), downlink control information (DCI) scheduling a physical downlink shared channel (PDSCH) transmission,  (Miki: [0094] "when the radio base station 20 assigns different component carriers to the PDSCH and the PDCCH in transmitting user data to the mobile terminal apparatus 10, the DCI structure transmitted on the PDCCH..."),
the DCI including first information (new data indicator) indicating whether the PDSCH transmission is a new transmission or a retransmission and second information (HARQ process number) associated with a hybrid automatic repeat request (HARQ) combining;  (Miki: [0051] "FIG. 4(B) a preferable DCI configuration in transmitting a PDSCH and the PDCCH that is control information of the PDSCH with different component carriers. The DC1 configuration defined in the LTE system (release-8) is provided with resource block allocation information for each terminal,...an HARQ process number indicative of corresponding memory in combining first transmission and retransmitted packet, new data indicator to distinguish between new data and retransmission data");
Miki teaches the base station transmitting a DCI to the terminal which includes an NDI and HARQ process number, but does not explicitly teach and transmitting, to the terminal, the PDSCH transmission based on the DCI, the PDSCH transmission including at least one code block (CB) among a plurality of CBs included in a transport block (TB), wherein the transmitted at least one CB is decoded based on the first information and the second information.
However, Hwang does teach and transmit, to the terminal, the PDSCH transmission based on the DCI, the PDSCH transmission including at least one code block (CB) among a plurality of CBs included in a transport block (TB);  (Hwang: [0033, Fig. 3] "the UE may acquire more detailed system information by receiving a physical downlink control channel (PDCCH) and receiving a physical downlink shared channel (PDSCH) based on information carried on the PDCCH (S302)", and [0054] "the number of code blocks (CBs) or transport blocks (TBs) configuring the PDSCH may be flexibly changed and a transmission mode (TM) for transmitting the PDSCH may be flexibly changed"),
wherein the transmitted at least one CB is decoded based on the first information (NDI) and the second information (HARQ process),  (Hwang: [007] "The first DCI may further include an indicator indicating whether the second DCI includes information on CB group level scheduling and/or TB group level scheduling (or single TB level scheduling) or not. Alternatively, a second DCI field size may be determined according to the HARQ process of the TB level DCI and the NDI combination. For example, when the NDI is not toggled in the first DCI, CB level retransmission may be scheduled in the second DCI for the corresponding TB").
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method of Miki to include the teachings of Hwang in order to receive a PDSCH transmission based on the DCI which includes at least one code block of a plurality of CBs included in a transport block (TB) to decode the code block(s) based on the NDI and HARQ process number (Hwang: [0078, 0033]).
The combination of Miki and Hwang does not explicitly teach and wherein, in case that the first information indicates that the PDSCH transmission is the retransmission and the second information is a first value, earlier received same CBs are combinable with the received at least one CB.
However, Wu does teach and wherein, in case that the first information (NDI) indicates that the PDSCH transmission is the retransmission and the second information (HARQ process) is a first value, earlier received same CBs (first transmission data) are combinable with the received at least one CB (retransmission data).  (Wu: [0005] "For the asynchronous DL HARQ, the ID of a user equipment (UE) DL HARQ process should be informed in downlink control information (DCI). The UE can correctly combine the retransmission data with the first transmission data. The interval between the first transmission and the retransmission of the DL HARQ is not fixed, but the interval between the DL HARQ-ACK and the corresponding physical downlink shared channel ( PDSCH) should follow a fixed interval").
(Wu: [0007]).

Regarding claims 15-16, they are substantially the same as claims 7-8. As such, claims 15-16 are rejected under the same reasoning as claims 7-8.

Claims 2, 6, 10, and 14  are hereby rejected under 35 U.S.C. 103 as being unpatentable over Miki et al. (hereafter Miki) US Patent Publication 2012/0163334 A1 in view of Hwang, et al. (hereafter Hwang) US Patent Publication 2019/0007959 A1, and Wu, et al. (hereafter Wu) US Patent Publication 2015/0365965 A1, and in further view of Wikstrom, et al. (hereafter Wikstrom) US Patent Publication 2020/0099474 A1

Regarding Claim 2, The method of claim 1, the combination of Miki, Hwang, and Wu does not explicitly teach wherein in case that the first information indicates that the PDSCH transmission is the retransmission and the second information is a second value, the received at least one CB is decoded without the earlier received same CBs.
However, Wikstrom does teach wherein, in case that the first information (NDI) indicates that the PDSCH transmission is the retransmission and the second information is a second value, the received at least one CB is decoded without the earlier received same CBs.  (Wikstrom: [0022] "In LTE, toggling the NDI flag indicates to the receiving wireless device that it should reset or flush the soft buffer, e.g., the entire soft buffer, so that it does not attempt to combine old data with new data").
(Wikstrom: [0022]).

Regarding claims 6, 10, and 14, they are substantially the same as claim 2. As such, claims 6, 10, and 14 are rejected under the same reasoning as claim 2.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD L SCHNELL whose telephone number is (408)918-7541.  The examiner can normally be reached on Monday-Friday 6:30A - 4:00P PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.L.S/Examiner, Art Unit 2416                           

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416